Citation Nr: 0906507	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury with a second toe deformity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
September 1942. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a right foot injury with second toe deformity. 

In December 2003, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 

By a February 2004, ruling, the Board granted the veteran's 
motion to advance this case on the docket based on a finding 
of good cause, namely the advanced age of the veteran. See 
38 C.F.R. § 20.900 (c). 

The Board remanded this claim in February 2004 and 
September 2006 for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims that he has residuals of a right foot 
injury with a second toe deformity based upon service 
incurrence. He maintains that he underwent surgery while on 
active duty and later was released from service because of 
his toe deformity. 

This case was remanded on two other occasions for medical 
records related to the claim. Most recently in 
September 2006, the Board remanded the instant claim because 
the National Personnel Records Center (NPRC) had previously 
informed VA that they could not identify any records without 
the Veteran's service number. The Veteran had submitted a 
copy of his Certification of Military Service in August 2006. 
It was then requested by the Board that a search for service 
medical evidence, administrative personnel records, Surgeon 
General records, sick reports and morning reports, be made. 
In March 2008, a Request for Information searching only for 
the Veteran's service medical evidence and administrative 
personnel file was made. There is no evidence showing that a 
request for Surgeon General records, sick reports and morning 
reports were made. In April 2008, a response from the search 
for the Veteran's records was provided, indicating that the 
Veteran's file was fire related and that no service medical 
evidence was recovered from the file. One unrelated Surgeon 
General Office extract was furnished. No response was made 
indicating that administrative personnel, morning reports or 
sick reports were searched. 

August 2001 VA examination report shows evidence that the 
Veteran has had a fusion of his second middle and proximal 
phalanges. The Veteran has provided his service number. VA 
has a heightened obligation to assist the veteran in the 
development of his case when records in the possession of the 
government are presumed to have been destroyed or lost. See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991). VA has a 
responsibility to continue to search for such records until 
it is determined that they do not exist or that further 
attempts to obtain them would be futile. The non-existence or 
unavailability of such records must be verified by each 
Federal department or agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(3).

Also, in Stegall v. West, 11 Vet. App. 268 (1998) the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary due to a failure of the Board's 
directives in a prior remand. The Court further held, that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders. Id. 
Since the September 2006 Board remand specifically instructed 
a search for administrative personnel records, sick reports, 
and morning reports, providing the Veteran's dates of service 
and military service number, and it is not clear from the 
record that this has been done, this search must be made in 
order to meet VA's duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Request that the NPRC or any other 
appropriate agency, conduct another 
search for the veteran's administrative 
personnel records, sick reports, and 
morning reports, providing the veteran's 
dates of service and his military service 
number, as reflected on the Certification 
of Military Service, submitted in August 
2006. If the requested records are held 
by a department or agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified (in writing) by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. If any of the sought after records 
indicate a right foot injury or surgery 
in service, the veteran should be 
scheduled for a VA examination to 
determine the nature, etiology, severity, 
and date of onset of any current right 
foot impairment, to include the big toe. 
The claims folder must be made available 
to the examiner for review before the 
examination. The examiner should review 
the claims file prior to the examination 
of the veteran.

Specifically, the examiner should provide 
an opinion as to whether it is very 
likely, as likely as not, or highly 
unlikely that the veteran's current right 
foot impairment, to include the second 
toe is related to service. The examiner 
must provide in detail the reasons and 
bases for any medical opinions given. If 
it is not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claim. If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC). The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





